Case 1:03-md-01570-GBD-SN Document 5460 Filed 01/07/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK,"

 

 

 

 

 

03-md-1570 (GBD)
In re Terrorist Attacks on September 11, 2001
ECF Case
This document relates to: 02-cv-6977 (GBD\(SN)
Ashton et al. v. al Qaeda Islamic Army, et al., 18-cv-8297 (GBD)\(SN)
(and member case Betru, et al. v. Islamic ECF C
Republic of fran) ase

 

ORDER OF PARTIAL FINAL DEFAULT JUDGMENTS ON BEHALF OF
“BETRU V” PLAINTIFFS IDENTIFIED AT EXHIBIT A

Upon consideration of the evidence and arguments submitted by Plaintiffs identified in
Exhibit A to this Order, plaintiffs in Betru, et al. v. Islamic Republic of Iran, \8-cv-8297
(GBD)(SN) who are each the estate of a victim of the terrorist attacks on September 11, 2001, and
the Judgment by Default for liability only against the Islamic Republic of Iran entered on August

26, 2015 (ECF No. 3008), together with the entire record in this case, it is hereby;

ORDERED that service of process was effected upon the Iran Defendants in accordance
with 28 U.S.C. § 1608(a) for sovereign defendants and 28 U.S.C. § 1608(b) for agencies and
instrumentalities of sovereign defendants;

ORDERED that partial final judgment is entered against the Iran Defendants and on behalf
of the Betru V Plaintiffs, as identified in the attached Exhibit A, who are each the estate of a victim
of the terrorist attacks on September 11, 2001, as indicated in Exhibit A, and it is

ORDERED that Plaintiffs identified in Exhibit A are awarded: compensatory damages for
decedents’ pain and suffering in an amount of $2,000,000 per estate, as set forth in Exhibit A; and

it is

  
   
 

 
Case 1:03-md-01570-GBD-SN Document 5460 Filed 01/07/20 Page 2 of 2

ORDERED that Plaintiffs identified in the expert reports attached as Exhibits B and C to
the Declaration of Jeanne M. O’Grady, dated January 7, 2020 (and identified in Exhibit A), are
awarded economic damages as set forth in Exhibit A and as supported by the expert reports and
analyses submitted as Exhibits B and C of the O’Grady Declaration, and it is

ORDERED that Plaintiffs identified in Exhibit A are awarded prejudgment interest of 4.96
percent per annum, compounded annually, running from September 11, 2001 until the date of
judgment; and it is

ORDERED that Plaintiffs identified in Exhibit A may submit an application for punitive
damages, economic damages, or other damages (to the extent such awards have not previously
been ordered) at a later date consistent with any future rulings made by this Court on this issue,
and it is

ORDERED that the remaining Betru Plaintiffs not appearing on Exhibit A, may submit in
later stages applications for damages awards, and to the extent they are for solatium or by estates
for compensatory damages’ for decedents pain and suffering from the September 11 attacks, they

will be approved consistent with those approved herein for the Plaintiffs appearing on Exhibit A.

Dated: New York, New York SO ORDERED:
JAN 0 8 208
Pes Sa 0 eB Donk

GEPRGEF. DANIELS
ed States District Judge

 

 

 
 

Julian

Case 1:03-md-01570-GBD-SN Document 5460-1 Filed 01/07/20 Page 1 of 1

Cooper

  
      

"§ 2,000,000.00 | $

$ 3,571,366.00

    

$ 5,571,366.00

 

Steven

 

Furman

 

 

 

 

$ 2,000,000.00 | $

 

 

$ 9,181,844.00

$11,181,844.00

 

 

 

 

 
